Quinn, Chief Judge
(dissenting) :
Hiding mail to conceal one’s own inability to process it expeditiously maj not be as heinous as concealing it for the purpose of permanently preventing delivery to the addressee, but it is still a breach of trust, which constitutes wrongful and unlawful interference with the mails, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. See United States v Rayfield, 12 USCMA 307, 30 CMR 307. In my opinion, therefore, the evidence is not contrary to the plea of guilty. I would affirm the findings of guilty.
The instructions on the sentence are insufficient under United States v Wheeler, 17 USCMA 274, 38 CMR 72. I would, therefore, return the record of trial to the board of review for reconsideration thereof, with the observation that a punitive discharge seems inordinately severe.